DETAILED ACTION
Claim(s) 1-28 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) 62/951,873 submitted on December 20th, 2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on October 22nd, 2021 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e. DETERMINING SIDELINK RESOURCES FOR DEVICE-TO-DEVICE (D2D) TRANSMISSION IN WIRELESS COMMUNICATION). 

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-28 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by WANG et al. (US 20200092692 A1) hereinafter “Wang”.

Regarding Claims 15 and 22,
	Wang discloses a wireless communication device [see fig(s). 4 & 12, pg. 13, ¶242 lines 1-6, a user terminal “100” or UE (i.e. UE1)], comprising: 
	a transceiver [see fig. 12, pg. 13, ¶242 lines 1-6, a first communication interface “1201”]; 
	a memory [see fig. 12, pg. 13, ¶242 lines 1-6, a first memory “1202”]; and 
	a processing circuit coupled to the transceiver and the memory [see fig. 12, pg. 13, ¶242 lines 1-6, a first processor “1203” connected to the memory “1202” and the first communication interface “1201” via a bus “1204”], the processing circuit and the memory configured to [see fig. 12, pg. 13, ¶242 lines 1-6, the first processor “1203” connected to the memory “1202” being implemented to]: 
	receive a first sidelink transmission using a wireless communication resource via the transceiver [see fig. 4: Step “401”, pg. 8, ¶147 lines 1-3; ¶148 lines 1-6, receive sidelink retransmission configuration information sent by the eNB from a system broadcast message]; L&L Ref. QCOM-4015USDocket No. 20101241 
	determine one or more sidelink resources for transmitting a second sidelink transmission based at least in part on the wireless communication resource used to receive the first sidelink transmission [see fig. 4: Step “402”, pg. 8, ¶149 lines 1-9, determine whether to perform retransmission and the number of retransmissions according to importance and reliability requirements of a service; indicate in the SCI whether current data transmission is initial transmission or retransmission, whether to perform retransmission subsequently, the total number of data transmissions, the current number of data transmissions, a data transmission resource and other information]; and 
	transmit via the transceiver the second sidelink transmission on the one or more determined sidelink resources [see fig. 4: Step “403”, pg. 8, ¶150 lines 1-2, the “UE2” receives data sent by the “UE1” according to the information received from the “SCI”]. 

Regarding Claims 16 and 23,
	Wang discloses the wireless communication device of claim 15 [see fig(s). 4 & 12, pg. 13, ¶242 lines 1-6, the user terminal “100” or UE (i.e. UE1)], wherein, to determine the one or more sidelink resources for transmitting the second sidelink transmission [see fig. 4: Step “402”, pg. 8, ¶149 lines 1-9, determine whether to perform retransmission and the number of retransmissions according to importance and reliability requirements of a service], the processing circuit and the memory are further configured to [see fig. 12, pg. 13, ¶242 lines 1-6, the first processor “1203” connected to the memory “1202” being implemented to]: 
	determine at least one time and frequency resource for transmitting the second sidelink transmission [see fig. 4: Step “402”, pg. 8, ¶149 lines 1-9, determine whether to perform retransmission and the number of retransmissions according to importance and reliability requirements of a service]. 

Regarding Claims 17 and 24,
	Wang discloses the wireless communication device of claim 15 [see fig(s). 4 & 12, pg. 13, ¶242 lines 1-6, the user terminal “100” or UE (i.e. UE1)], wherein the one or more sidelink resources comprise periodic resources for transmitting the second sidelink transmission [see fig. 4: Step “402”, pg. 8, ¶149 lines 1-9, the UE1 indicates in the SCI whether current data transmission is initial transmission or retransmission, whether to perform retransmission subsequently]. 

Regarding Claims 18 and 25,
	Wang discloses the wireless communication device of claim 15 [see fig(s). 4 & 12, pg. 13, ¶242 lines 1-6, the user terminal “100” or UE (i.e. UE1)], wherein the processing circuit and the memory are further configured to [see fig. 12, pg. 13, ¶242 lines 1-6, the first processor “1203” connected to the memory “1202” being implemented to]: 
	receive sidelink control information (SCI) via the transceiver [see fig. 4: Step “401”, pg. 8, ¶147 lines 1-3, receive sidelink retransmission configuration information sent by the eNB from a system broadcast message], the SCI configured to indicate a size or location of the one or more sidelink resources [see fig. 4: Step “402”, pg. 8, ¶149 lines 1-9, the UE1 indicates in the SCI whether current data transmission is initial transmission or retransmission, whether to perform retransmission subsequently, the total number of data transmissions, the current number of data transmissions, a data transmission resource and other information]. 

Regarding Claims 19 and 26,
	Wang discloses the wireless communication device of claim 15 [see fig(s). 4 & 12, pg. 13, ¶242 lines 1-6, the user terminal “100” or UE (i.e. UE1)], wherein the processing circuit and the memory are further configured to [see fig. 12, pg. 13, ¶242 lines 1-6, the first processor “1203” connected to the memory “1202” being implemented to]: 
	receive the first sidelink transmission including an indicator that indicates the first sidelink transmission was sent by a power-sensitive device [see pg. 6, ¶110 lines 1-6, the UE receives sidelink transmission power and/or a sidelink MCS configured by the base station]. 

Regarding Claims 20 and 27,
	Wang discloses the wireless communication device of claim 15 [see fig(s). 4 & 12, pg. 13, ¶242 lines 1-6, the user terminal “100” or UE (i.e. UE1)], wherein, to determine the one or more sidelink resources for transmitting the second sidelink transmission [see fig. 4: Step “402”, pg. 8, ¶149 lines 1-9, determine whether to perform retransmission and the number of retransmissions according to importance and reliability requirements of a service], the processing circuit and the memory are further configured to [see fig. 12, pg. 13, ¶242 lines 1-6, the first processor “1203” connected to the memory “1202” being implemented to]: 
	randomly select a resource of the one or more sidelink resources for transmitting the second sidelink transmission [see pg. 11, ¶208 lines 1-5, if the UE “100” selects or is configured as HARQ continuous retransmission, perform the sidelink retransmission according to the number of HARQ continuous retransmissions].

Regarding Claims 21 and 28,
	Wang discloses the wireless communication device of claim 15 [see fig(s). 4 & 12, pg. 13, ¶242 lines 1-6, the user terminal “100” or UE (i.e. UE1)], wherein, to determine the one or more sidelink resources for transmitting the second sidelink transmission [see fig. 4: Step “402”, pg. 8, ¶149 lines 1-9, determine whether to perform retransmission and the number of retransmissions according to importance and reliability requirements of a service], the processing circuit and the memory are further configured to [see fig. 12, pg. 13, ¶242 lines 1-6, the first processor “1203” connected to the memory “1202” being implemented to]: 
	transmit via the transceiver a scheduling request to a base station [see pg. 8, ¶142 lines 1-12, the base station receives sidelink retransmission indication information sent by the UE], the scheduling request configured to indicate the one or more sidelink resources for transmitting the second sidelink transmission [see pg. 8, ¶142 lines 1-12, the sidelink retransmission indication information includes at least one of: a service/bearer reliability requirement/level, ... a sidelink resource request, or a sidelink buffer status report].


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang in view of Li et al. (US 2020/0112982 A1) hereinafter “Li”.

Regarding Claims 1 and 8,
	Wang discloses a wireless communication device [see fig(s). 5 & 12, pg. 13, ¶242 lines 1-6, a user terminal “100” or UE (i.e. UE1)], comprising: 
	a transceiver [see fig. 12, pg. 13, ¶242 lines 1-6, a first communication interface “1201”]; 
	a memory [see fig. 12, pg. 13, ¶242 lines 1-6, a first memory “1202”]; and 
	a processing circuit coupled to the transceiver and the memory [see fig. 12, pg. 13, ¶242 lines 1-6, a first processor “1203” connected to the memory “1202” and the first communication interface “1201” via a bus “1204”], the processing circuit and the memory configured to [see fig. 12, pg. 13, ¶242 lines 1-6, the first processor “1203” connected to the memory “1202” being implemented to]: 
	transmit a first sidelink transmission using a wireless communication resource via the transceiver [see fig. 5: Step “501”, pg. 8, ¶152 lines 1-6, send sidelink retransmission indication information to the eNB]; 
	determine one or more sidelink resources for receiving a second sidelink transmission based at least in part on the wireless communication resource used to transmit the first sidelink transmission [see fig. 5: Step(s) “504”/ “505” / “506”, pg. 9, ¶156 lines 1-4; ¶157 lines 1-2; ¶158 lines 1-9, request the eNB for a sidelink transmission resource and perform retransmission according to the sidelink retransmission configuration].
	Although Wang discloses determining one or more sidelink resources, Wang does not explicitly teach “monitor the determined one or more sidelink resources”; and “receive via the transceiver the second sidelink transmission on the monitored one or more sidelink resources”.
	However Li discloses determine one or more sidelink resources for receiving a second sidelink transmission based at least in part on the wireless communication resource used to transmit the first sidelink transmission [see fig. 23: Step “2310”, pg. 29, ¶476 lines 5-7, the first device performs one or more sidelink data transmissions on the set of sidelink data resources];
	monitor the determined one or more sidelink resources [see fig. 23: Step “2315”, pg. 29, ¶476 lines 7-8, the first device derives an uplink resource]; and 
	receive via the transceiver the second sidelink transmission on the monitored one or more sidelink resources [see fig. 23: Step “2320”, pg. 29, ¶476 lines 8-14, the first device receives and/or detects a second feedback information associated with the one or more sidelink data transmissions].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “monitor the determined one or more sidelink resources”; and “receive via the transceiver the second sidelink transmission on the monitored one or more sidelink resources” as taught by Li in the system of Wang for efficiently acquiring sidelink data resources for NR-V2X sidelink data retransmission [see Li, pg. 31, ¶497 lines 1-7].

Regarding Claims 2 and 9,
	The combined system of Wang and Li discloses the wireless communication device of claim 1 [see fig(s). 5 & 12, pg. 13, ¶242 lines 1-6, the user terminal “100” or UE (i.e. UE1)].
	Wang further discloses, wherein, to determine the one or more sidelink resources for receiving the second sidelink transmission [see fig. 5: Step “504”, pg. 9, ¶156 lines 1-4, perform retransmission configuration according to the sidelink retransmission configuration information sent by the eNB], the processing circuit and the memory are further configured to [see fig. 12, pg. 13, ¶242 lines 1-6, the first processor “1203” connected to the memory “1202” being implemented to]: 
	determine at least one time and frequency resource for receiving the second sidelink transmission [see fig. 5: Step “506”, pg. 9, ¶158 lines 1-4, determine whether to perform retransmission and the number of retransmissions according to importance and reliability requirements of a service].

Regarding Claims 3 and 10,
	The combined system of Wang and Li discloses the wireless communication device of claim 2 [see fig(s). 5 & 12, pg. 13, ¶242 lines 1-6, the user terminal “100” or UE (i.e. UE1)].
	Wang further discloses wherein the one or more sidelink resources comprise periodic resources for receiving the second sidelink transmission [see fig. 5: Step “506”, pg. 9, ¶158 lines 4-9, the SCI indicates whether the current transmission is initial transmission or retransmission and a location of a data transmission resource].

Regarding Claims 4 and 11,
	The combined system of Wang and Li discloses the wireless communication device of claim 1 [see fig(s). 5 & 12, pg. 13, ¶242 lines 1-6, the user terminal “100” or UE (i.e. UE1)].
	Wang further discloses wherein the processing circuit and memory are further configured to [see fig. 12, pg. 13, ¶242 lines 1-6, the first processor “1203” connected to the memory “1202” being implemented to]: 
	power down one or more components of the transceiver after transmitting the first sidelink transmission [see pg. 6, ¶124 lines 1-6, the UE adjusts or modifies the sidelink transmission power and/or the MCS of the sidelink according to the frequency of the NACKs fed back from the received UE which is configured to receive information]; and 
	power up the one or more components of the transceiver for receiving the second sidelink transmission using the determined one or more sidelink resources [see pg. 7, ¶128 lines 6-10, the UE, for sending information, adjusts the sidelink transmission power and/or the MCS according to the frequency of the NACKs fed back from the received UE which is configured to receive information].

Regarding Claims 5 and 12,
	The combined system of Wang and Li discloses the wireless communication device of claim 1 [see fig(s). 5 & 12, pg. 13, ¶242 lines 1-6, the user terminal “100” or UE (i.e. UE1)].
	Wang further discloses wherein the processing circuit and the memory are further configured to [see fig. 12, pg. 13, ¶242 lines 1-6, the first processor “1203” connected to the memory “1202” being implemented to]: 
	transmit the first sidelink transmission including an indicator to indicate the wireless communication device as a power-sensitive device [see pg. 6, ¶110 lines 1-6, transmit power and/or an MCS of the UE are configured by the base station by monitoring sending and feedback on the sidelink and according to a frequency of NACKs fed back from the received UE].

Regarding Claims 6 and 13,
	The combined system of Wang and Li discloses the wireless communication device of claim 1 [see fig(s). 5 & 12, pg. 13, ¶242 lines 1-6, the user terminal “100” or UE (i.e. UE1)].
	Wang further discloses wherein, to transmit the first sidelink transmission [see fig. 5: Step “501”, pg. 8, ¶152 lines 1-6, send sidelink retransmission indication information to the eNB], the processing circuit and the memory are further configured to [see fig. 12, pg. 13, ¶242 lines 1-6, the first processor “1203” connected to the memory “1202” being implemented to]: 
	sense the wireless communication resource for a period of time to determine that the wireless communication resource is available for sidelink communication [see pg. 6, ¶126 lines 1-6, when the eNB monitors NACK feedback on the sidelink, the eNB sends the lost data packet to the UE for receiving information through a sidelink resource in a downlink or uplink subframe of a Uu interface].

Regarding Claims 7 and 14,
	The combined system of Wang and Li discloses the wireless communication device of claim 1 [see fig(s). 5 & 12, pg. 13, ¶242 lines 1-6, the user terminal “100” or UE (i.e. UE1)].
	Wang further discloses wherein the processing circuit and the memory are further configured to [see fig. 12, pg. 13, ¶242 lines 1-6, the first processor “1203” connected to the memory “1202” being implemented to]: 
	transmit sidelink control information (SCI) via the transceiver [see fig. 5: Step “506”, pg. 9, ¶158 lines 1-12, the UE1, for sending information, performs HARQ continuous retransmission on the MAC layer], the SCI configured to indicate a size or location of the one or more sidelink resources [see fig. 5: Step “506”, pg. 9, ¶158 lines 1-12, the SCI indicates whether the current transmission is initial transmission or retransmission and a location of a data transmission resource].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Application Pub. No.: TSENG et al. (US 2020/0145867 A1); see fig. 4, pg., 9, ¶78-80.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469